Michael and Theresa




                             Fourth Court of Appeals
                                    San Antonio, Texas
                                         February 26, 2015

                                       No. 04-15-00021-CV

             BOARD OF ADJUSTMENT OF THE CITY OF SAN ANTONIO,
                                Appellant

                                                  v.

                                  Michael and Theresa HAYES,
                                           Appellees

                  From the County Court At Law No. 10, Bexar County, Texas
                               Trial Court No. 2014CV00284
                        Honorable David J. Rodriguez, Judge Presiding


                                          ORDER
        On February 24, 2015, the trial court clerk filed a Notification of Late Record stating the
clerk=s record was not filed because appellant failed to pay or make arrangements to pay the
clerk=s fee for preparing the record, and appellant was not entitled to appeal without paying the
fee.
        It is therefore ORDERED appellant provide written proof to this court within ten (10)
days of the date of this order either (1) the clerk=s fee has been paid or arrangements have been
made to pay the clerk=s fee; or (2) appellant is entitled to appeal without paying the clerk=s fee. If
appellant fails to respond within the time provided, this appeal will be dismissed for want of
prosecution. See TEX. R. APP. P. 37.3(b).

                                                       _________________________________
                                                       Jason Pulliam, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of February, 2015.



                                                       ___________________________________
                                                       Keith E. Hottle
                                                       Clerk of Court